DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  In the instant case, the recitation “means for attaching” in claims 13 and 16 have been interpreted as disclosed, or its equivalent, in applicant specification.    
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “solar cells”, as required in claim 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kelly (US 2014/0110413) in view of Feinberg (US 2016/0015141) or Douros, Sr. (US 2015/0041342).
Claim 1
Kelly a discloses a floating platform (1) for supporting an electronic device with a viewable display having a viewable plane comprising buoyant material (see [0043]); and a stand/waterproof box (9) configured to support the electronic device in a stationary position with respect to said floating platform and wherein the viewable plane in said stationary position is oriented at an obtuse angle with a water surface when said platform (see figures 4-6) and supported device are floating on water; wherein said buoyant material is capable of floating an electronic device supported on said platform on a water surface (see [0043]).  Kelly discloses the floating platform include an embedded, hinge waterproof box/stand (9) with a flexible membrane (10) for enclosing an electronic device, wherein figures 4-6 appears that the waterproof box is elevated from the floating platform, and in obtuse angle with respect to a water surface.  Kelly alternatively to the waterproof box/stand discloses a case such as OTTERBOX® smart phone cases for enclosing the electronic device (see [0047]).  Kelly does not explicitly discloses the waterproof box is shifted from a horizontal surface to an obtuse angle with respect to the water surface.  However, Feinberg discloses a support device/stand (100) for an electronic device comprising a base (108) and a support bracket/flexible portion (158) which reclines the base at multiple angles (see [0045]), and wherein a plane of a viewable display of the electronic device is in obtuse angle with respect to the surface where the support device is disposed (see figure 7).  Douros discloses a waterproof protective device/stand (10) for electronic devices comprising a base (12) and a sleeve (40) which encloses the electronic device.  Douros discloses the protective device elevate the electronic device in obtuse angle with respect to a horizontal or planar surface (see figures 1, 6, 7 and [0042]-[0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waterproof box/stand of Kelly being in an angle with respect to a horizontal surface as taught by Feinberg or Douros for a better and more comfortable viewing angle of the display shown by the electronic device.  
Claim 2
Kelly further discloses the entirety of said electronic device floats above the surface of water when said electronic device is supported on said platform and said platform is in water (see [0043] and [0044]).
Claim 4
Kelly as modified by Feinberg discloses the stand including a support bracket/flexible portion (158) which reclines the base at multiple angles (see [0045]), and wherein a plane of a viewable display of the electronic device is in obtuse angle with respect to the surface where the support device is disposed (see figure 7).
Claim 5
Kelly further discloses said lower portion comprises a weighted portion (26) capable of stabilizing said floating platform when floating in water (see [0052]).  
Claim 6
Kelly further discloses said waterproof box/stand comprises a case for said electronic device (see [0047]).
Claim 7
Kelly further discloses said case is water-proof (see [0047]).
Claim 8
Kelly further discloses said case is integrally/embedded formed with said stand (see [0047]).
Claim 9
Kelly further discloses said viewable display comprises touch sensitivity (see [0044]) and said case comprises a transparent cover/membrane (10) which can be pressed against the viewable display for operation of the electronic device (see [0049]).
Claim 10
Kelly further discloses said electronic device is a smartphone or tablet (see [0044]).
Claim 11
Kelly further discloses said floating platform further comprises a housing (9) surrounding said stand portion, wherein said housing comprises an insertion chamber (defined by area where electronic device is inserted into the housing/box) dimensioned to permit said electronic device to be inserted therein and removably attached to said stand (see figure 4 and [0049]).
Claim 13  
Kelly further discloses said insertion chamber comprises plurality of means/bungee cords (11) for attaching said stand portion to said electronic device (see figure 4 and [0049]).  Kelly discloses the means/bungee cords (11) attached to a lid (15) of the box, wherein the box is attached to the stand of the platform, therefore the means/bungee cords are attached to the stand portion.
Claim 14
Kelly further discloses a transparent closure portion (15) that covers said electronic device and said platform is waterproof for said electronic device (see [0049]).
Claim 15
Kelly further discloses an anchor (16) (see [0050]).
Claim 16
Kelly further discloses said anchor comprises a means/metal disk (22) including a small removable spike (23) for attaching said anchor or support to a surface (see figure 5 and [0051]).
Claim 17
Kelly further discloses a handle/wall (28) dimensioned and capable to provide stabilization to said floating platform when an electronic device is supported in the stationary position of the stand and input is provided to said electronic device by a user (see figure 4 and [0053]).  From the argument that handle/wall (28) does not provide stability to the floating platform, embodiment of figure 7, of Kelly discloses catamaran sections (45) that provide better stabilization to the floating platform (see [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floating platform of Kelly and Douros or Feinberg including catamaran sections as disclosed for better stability of the platform.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2014/0110413), and Feinberg (US 2016/0015141) or Douros, Sr. (US 2015/0041342) as applied to claim 1 above.
Kelly discloses the housing surrounding the electronic device integrally/embedded within an insertion chamber of the platform (see [0047]).  Kelly, embodiment of figure 4, does not disclose the case disposed into the insertion chamber removably attached to the stand.  However, embodiment of figures 1 and 2, discloses a waterproof bag disposed within an insertion chamber and removably attached to the stand (see [0046]).  It would have been obvious to one of ordinary  skill in the art before the effective filing date of the claimed invention to modify the housing for the electronic device and make it removable as taught by Kelly so that the user could take it away from the platform and in and near the water, such as walking along the water after swimming.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2014/0110413), and Feinberg (US 2016/0015141) or Douros, Sr. (US 2015/0041342) as applied to claim 1 above, and further in view of Eschbacher (6,139,382).
Kelly further discloses said case is formed integrally/embedded with said floating platform (see [0047]).  Kelly does not disclose one or more peripheral device selected from one or more power sources for powering said electronic device, speakers, and combinations thereof.  However, Eschbacher discloses a flotation unit (10) for attaching electronic devices, the flotation unit comprising speakers and power source (see column 4 lines 17-24 and lines 36-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floating platform of Kelly including speakers and power source for connecting complementary items to the electronic device.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2014/0110413), and Feinberg (US 2016/0015141) or Douros, Sr. (US 2015/0041342) as applied to claim 1 above, and further in view of Hill (US 7,258,836).
Kelly as modified does not disclose solar cells.  However, Hill discloses a buoy (10) comprising solar panel/cells (62) situated on an external surface of the buoy configured to harness electromagnetic radiation for powering of an electronic device (see figure 2 and column 4 lines 45-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floating platform of Kelly as modified including solar panel/cells for self-powering the electronic device disposed within the floating platform. 

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. Kelly discloses a hinge waterproof box which appears to be inclined with respect to the platform and the water surface (see figures 5 and 6).  After Kelly is modified by Feinberg, in case the stand of Kelly is not in an obtuse angled with respect to the platform and water surface, as explained in the rejection, providing the stand angled with respect to a horizontal surface makes comfortable to the user the usage of the electronic device provided within the hinge waterproof box.  With respect to applicant’s argument with respect to claim 17, the arguments are moot in view of a new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736